Citation Nr: 0839236	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the RO 
which denied service connection for bilateral defective 
hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no credible medical evidence showing that the 
veteran aggravated his pre-existing defective hearing of the 
left ear in service.  

3.  The veteran is not shown to have a hearing loss in the 
right ear at present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
4.85, 4.86, Part 4, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a hearing loss at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service treatment records and all VA and 
private medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran's 
claims file was reviewed by a VA audiologist during the 
pendency of this appeal, and he was also afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2008).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2008).  

Factual Background

The veteran contends that his current hearing loss was caused 
by exposure to acoustic trauma in service.  While the veteran 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the service medical records showed that the 
veteran had defective hearing in the left ear and normal 
hearing in the right ear, at the time of his enlistment 
examination in April 1966, some five months prior to service 
entrance.  Audiological findings, as converted to ISO units 
currently in effect, at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
30
LEFT
25
15
25
30
45

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

The service medical records, including his separation 
examination in June 1969, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any ear or hearing 
problems in service.  Audiological findings at separation 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
25
LEFT
0
0
0
-
20

On the June 1969 Report of Medical History, the veteran 
denied having ear, nose, or throat trouble as well as hearing 
loss.  

The evidentiary record includes a September 2005 
uninterpreted private audiological report and a letter from a 
physician from an Ear, Nose, and Throat medical group, to the 
effect that the veteran had high frequency sensorineural 
hearing loss, bilaterally.  The physician noted that the 
veteran reported a history of noise exposure during service 
and opined that, after reviewing the veteran's "Discharge 
papers" it was as likely as not that his hearing loss "can 
be attributed" to service.  Although the actual audiogram 
was associated with the September 2005 letter, the examiner 
did not provide specific numerical interpretations of the 
graft at relevant decibel levels.  

In December 2005, the claims file was referred to a VA 
audiologist for review and an opinion as to etiology of the 
veteran's current hearing loss, to include whether the 
veteran had a hearing loss at the time of service enlistment 
and, if so, whether any identified hearing loss worsened or 
was otherwise aggravated in service.  The audiologist 
indicated that the claims file was reviewed and included a 
description of the veteran's medical history.  The examiner 
noted that audiological testing on the veteran's service 
enlistment examination in April 1966 showed normal hearing in 
the right ear and mild hearing loss in the left ear from 
4,000 to 6,000 hertz.  He also noted that audiological 
finding at the time of the veteran's separation examination 
in June 1969, showed normal hearing, bilaterally.  The 
examiner opined, in essence, that the veteran's current 
hearing loss was not caused by or a result of noise exposure 
in service.  

The examiner explained that since the veteran's hearing 
acuity was normal at the time of service separation, it was 
not likely that his current hearing loss was precipitated by 
military noise exposure.  He noted that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift, which disappears within 16 to 48 hours after 
exposure.  Impulse sounds may also damage the structure of 
the inner ear resulting in an immediate hearing loss.  
Continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss.  If 
the hearing does not recover completely from a temporary 
threshold shift, a permanent hearing loss exists.  Since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure, as was present in this 
case, would verify that the hearing had recovered without 
permanent loss.  

Analysis

As indicated above, applicable regulations provide that 
impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2008).  

In this case, the veteran's service enlistment examination 
clearly and unambiguously showed mild bilateral hearing loss 
in the left ear for VA purposes at the time of enlistment in 
1966.  Specifically, the veteran had an auditory threshold of 
45 decibels at 4,000 hertz in the left ear which, under the 
above regulations, meets the criteria for impaired hearing 
for VA purposes.  His hearing acuity in the right ear was 
within normal limits at the time of service enlistment and 
separation.  Thus, with respect to the left ear, the 
presumption of soundness does not attach in this case.  
Further, there is no credible medical evidence of record 
which even remotely suggests that any hearing impairment in 
the left ear was aggravated in service or that he had any 
additional disability in that ear beyond that which what was 
noted when he entered military service.  See 38 U.S.C.A. 
§ 1111; see also 38 U.S.C.A. § 1153.

The Board also notes that, there was no measurable decrease 
in the veteran's hearing acuity in either ear at any 
threshold during service.  In fact, the audiometric findings 
at separation were the same or significantly better at all 
thresholds, bilaterally, than those recorded at the time of 
his enlistment examination.  Therefore, the Board finds that 
consideration of the holding in Hensley v. Brown, 5 Vet. App. 
155, 162 (1993) is not applicable to the facts of this case.  

After review of all the evidence of record, the Board finds 
the VA medical opinion persuasive as it was based on a 
longitudinal review of the entire record and included a 
detailed discussion of all relevant facts.  The audiologist 
offered a rational and plausible explanation for concluding 
that the veteran's current hearing loss was not related to 
service.  

In contrast, the Board finds that the private opinion was 
somewhat vague and ambiguous.  The physician reported that he 
reviewed "discharge papers" of the veteran in rendering his 
opinion; however, it is unclear as to exactly what those 
papers consisted of, and in light of the normal hearing 
reported by the veteran and shown on audiogram on separation, 
the basis of the private examiner's opinion is unclear at 
best.  Essentially, the private physician did not offer any 
explanation or analysis for his opinion nor did he point to 
any specific findings to support his conclusion.  The Court 
has held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Miler v. West. 11 Vet. 
App. 345, 348 (1998) (a bare conclusion, even when reached by 
a health care professional, is not probative without a 
factual predicate in the record.); Black v. Brown, 5 Vet. 
App. 458 (1993, (medical opinion is inadequate when it is 
unsupported by clinical evidence).  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current hearing loss and 
service, and no objective evidence of any manifestations or 
indication of a worsening of hearing acuity in the left ear 
until many years after his discharge from service, the record 
affords no basis to grant service connection.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for bilateral 
defective hearing.  


ORDER

Service connection for bilateral defective hearing is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


